t c memo united_states tax_court ajuba gaylord petitioner v commissioner of internal revenue respondent docket nos filed date ajuba gaylord pro_se milan k patel for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal income taxes for the years and of dollar_figure and dollar_figure respectively and determined penalties under sec_6662 a in the amounts of dollar_figure for and dollar_figure for after concessions the issues to be decided are whether petitioner is entitled to deductions for various expenses claimed on schedule c profit or loss from business for the taxable years and we find that petitioner is entitled to some of the deductions whether petitioner is eligible for head-of-household filing_status in and a dependency_exemption deduction for her brother for that year we hold she is not whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the years at issue we hold she is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york new york unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the concessions of petitioner and respondent as well as the amounts which remain in dispute are detailed in table infra p during the years in question petitioner was employed full time as an administrative assistant by columbia university from which she reported wage income of dollar_figure for and dollar_figure for in addition to her position as an administrative assistant petitioner was working as a field trainer for american communications network american a telecommunications company that provides inter alia long-distance internet and paging services petitioner commenced working for american in and was primarily involved in the solicitation of customers for the company petitioner sought to attract customers by holding receptions at her home every weekend and occasionally on weekdays she also attended individual meetings with customers to discuss the business petitioner’s compensation_for her work for american consisted of a percentage of her customers’ phone bills petitioner filed her federal_income_tax returns for and as a head_of_household and claimed for each year a dependency_exemption deduction for her brother with respect to her work for american on schedule c petitioner reported gross_income of dollar_figure for and dollar_figure for and claimed numerous deductions resulting in net losses from the activity for those years of dollar_figure and dollar_figure respectively in addition to the schedule c deductions petitioner filed a schedule a itemized_deductions with her return on which she claimed dollar_figure in deductions for unreimbursed employee business_expenses incurred in connection with her employment as an administrative assistant respondent issued a notice_of_deficiency for in which he made adjustments to the schedule c deductions petitioner claimed in the notice_of_deficiency for respondent denied petitioner the head-of-household status and dependency_exemption deduction disallowed the schedule a deductions in their entirety and made adjustments to the schedule c deductions petitioner claimed the schedule c adjustments respondent made for and are laid out in the following table table schedule c deductions claimed allowed dis- allowed claimed allowed dis- allowed advertising legal professional office expenses rent repair and maintenance travel meals entertainment utilities business meetings business_gifts transportation cellular- phone pager subscriptions total -- dollar_figure big_number big_number -- big_number big_number big_number big_number big_number big_number -- big_number -- dollar_figure dollar_figure -- -- -- -- dollar_figure big_number big_number -- dollar_figure -- -- -- -- -- -- big_number -- -- big_number big_number big_number big_number -- big_number -- big_number big_number big_number big_number -- -- -- -- dollar_figure big_number big_number big_number big_number big_number big_number -- big_number -- -- big_number -- big_number big_number big_number big_number big_number respondent disallowed the schedule c and schedule a deductions on the grounds that they were not ordinary and necessary lacked sufficient substantiation or were personal likewise respondent denied petitioner’s entitlement to head-of- household filing_status and the dependency_exemption deduction on account of her failure to substantiate that her brother lived with her she provided more than half of his support and he did not earn more than the statutory amount at trial the parties entered into a stipulation wherein petitioner conceded the entire amount of the schedule a deductions with respect to the schedule c deductions the parties’ concessions are set forth in table schedule c deductions claimed previously allowed additional allowed petitioner conceded disputed table legal professional office expenses rent travel meals entertainment utilities business meetings business_gifts transportation cellular- phone pager total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- dollar_figure -- -- -- -- big_number -- big_number dollar_figure -- -- -- -- -- -- -- dollar_figure big_number big_number -- big_number big_number -- big_number big_number -- dollar_figure -- -- -- big_number big_number previously allowed additional allowed petitioner conceded disputed schedule c deductions advertising legal professional office expenses rent repairs and maintenance travel meals entertainment utilities business meetings business_gifts transportation cellular- phone pager subscriptions total claimed dollar_figure big_number big_number dollar_figure big_number -- -- big_number big_number big_number big_number big_number -- big_number -- -- big_number -- big_number -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- -- dollar_figure big_number big_number big_number big_number -- big_number -- -- -- -- -- -- dollar_figure -- -- -- -- -- big_number allowing for these concessions therefore the schedule c deductions that remain in dispute are those taken for office expenses meals and entertainment_expenses utilities business meeting expenses business_gifts and use of the cellular phone opinion at the outset we note that it is petitioner who bears the burden of proving that respondent’s determination of income_tax deficiencies is incorrect see rule a 290_us_111 sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the requirements of sec_7491 a schedule c deductions sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business deductions however are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deductions claimed see 503_us_79 generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs with respect to certain business_expenses specified in sec_274 however more stringent substantiation requirements apply sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenses the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the term listed_property is defined in sec_280f and includes cellular phones see sec_280f office expenses petitioner contests respondent’s disallowance of dollar_figure in deductions for office expenses_incurred during these expenses include according to petitioner’s testimony and receipts she produced outlays for music cds videos home cleaning products packs of kleenex napkins a laptop computer computer hardware batteries certain office supplies and postage at trial petitioner presented receipts and bank statements to substantiate her office-related expenses some of the receipts simply indicate the amount_paid but do not contain any itemization from which the nature of the items purchased can be ascertained the only available evidence to that effect is petitioner’s own self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 thus with regard to the expenses for which there are no adequate receipts petitioner’s claim fails for lack of substantiation with respect to expenses that are supported by adequate receipts there are items we find to be related to petitioner’s business and therefore deductible these are expenses for office supplies totaling some dollar_figure additionally while petitioner these comprise expenses for bookmarks markers writing continued failed to submit adequate evidence that the postage expenses were incurred for business purposes we are persuaded that some portion of the dollar_figure incurred for postage was related to petitioner’s business and is therefore deductible where the taxpayer establishes that a deductible expense has been incurred but is unable to substantiate the exact amount the court may estimate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir taking into consideration the magnitude of petitioner’s business we find dollar_figure of the postage costs to be deductible by petitioner as a business_expense with respect to the remainder of the documented expenses petitioner failed to provide us with any credible_evidence that would allow us to conclude that the items were purchased for business rather than personal_use or otherwise that they were ordinary and necessary for petitioner’s business accordingly we hold that petitioner is not entitled to these deductions business meetings petitioner claims deductions for dollar_figure in expenses she asserts she incurred during business meetings in most of the evidence petitioner produced to verify the expenses comprises handwritten receipts some of them completed by petitioner herself which contain notations of the purpose for continued pads a stapler and a planner pad which the payments were allegedly made such as briefing training and dues except for the signature of the individual in charge of collecting those fees which is frequently that of petitioner herself however the receipts do not disclose any information regarding the identity of the payee the business_purpose or the nature of the expense petitioner has failed to provide us any additional credible information that these expenses are related to or were required by her business accordingly we agree with respondent’s determination disallowing these deductions gifts and meals and entertainment petitioner disputes respondent’s disallowance of dollar_figure and dollar_figure in expenses she incurred for business_gifts in and respectively she also claims that respondent erred in denying her deductions for meals and entertainment_expenses of dollar_figure for and dollar_figure for as discussed above both business_gifts and meals and entertainment_expenses are subject_to the substantiation requirements of sec_274 see sec_274 and yet the only evidence petitioner submitted to substantiate her gifts and business meals and entertainment expenditures is receipts on which she has notated gifts for client or meeting with name of the individual petitioner has not proffered any information regarding the business_purpose of the expenses her business relationship with the recipient of the gift or the individual entertained or any other information that would comply with the substantiation requirements of sec_274 accordingly we sustain respondent’s determination with respect to these deductions cellular phone expenses petitioner disputes respondent’s denial of dollar_figure in cellular phone expenses she incurred in cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements of this section in support of her claim for deductions petitioner presented copies of checks drawn on her account for a total of dollar_figure six of the checks were made payable to bell atlantic mobile and c-work solutions while the remaining four were made payable to a specific individual petitioner testified that the recipient of the latter payments was her sister whose phone she was using during that time even if we were to believe petitioner’s assertions which we do not petitioner has produced no evidence that the phone was used for business purposes or any other reliable evidence regarding the services rendered given petitioner’s failure to substantiate the cellular phone expenses we sustain respondent’s determination denying these deductions utilities petitioner claimed deductions for utilities used in her home_office for both and after concessions by petitioner at trial the amount that remains in contention is dollar_figure incurred during in general a taxpayer may not deduct expenses_incurred with respect to the use of the taxpayer’s residence see sec_280a sec_280a provides a narrow exception to the disallowance of home_office_deductions where the taxpayer can establish that the portion of the home to which the expenses are attributable is exclusively used on a regular basis as either the taxpayer’s principal_place_of_business or a place of business which is used by clients or customers in meeting or dealing with the taxpayer in the normal course of business petitioner claimed expenses attributable to a portion of her home she contends she used exclusively as a home_office petitioner estimated that portion at about percent of her residence petitioner failed however to provide any credible_evidence to support her contention that any portion of her home was used exclusively for business purposes the only evidence regarding the use of petitioner’s home for business-related matters is petitioner’s own testimony we find petitioner’s testimony not credible even if we were persuaded that some portion of the house was used exclusively for business purposes petitioner has not offered any evidence that would support her allocation of expenses or otherwise allow the court to reach an alternate determination under cohan v commissioner supra petitioner testified that her residence has two bedrooms a kitchen a separate eating area one bathroom and a living room the portion of the house used exclusively for the business according to petitioner was a a little area connected to the living room that has all the office equipment this testimony is sharply inconsistent with petitioner’s allocation and suggests that the portion used if any as a home_office by petitioner was substantially less than the percent she claims while cohan allows us to estimate the amount of expense that we find to be deductible when the exact amount cannot be ascertained in order for us to do so petitioner must have supplied us with some basis upon which an estimate can be made see 85_tc_731 big_number petitioner however has failed to provide the court with any measurements pictures floor plans or any other evidence that would enable us to estimate the portion allocable to the home_office accordingly having failed to substantiate that a portion of her home was used exclusively for business purposes petitioner is not entitled to a deduction for these expenses b head-of-household filing_status and dependency_exemption petitioner filed her federal_income_tax return for as a head_of_household and claimed the dependency_exemption deduction for her brother in order to qualify for head-of-household filing_status a taxpayer must satisfy the requirements of sec_2 pursuant to this section an individual qualifies as a head_of_household if she is not married at the close of the taxable_year and maintains as her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of any person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_151 allows the taxpayer to claim an exemption deduction for a dependent whose gross_income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount sec_151 and d included among those that qualify as dependents is a taxpayer’s brother so long as more than half of his support for the year at issue was received from the taxpayer see sec_152 petitioner who during was married but separated from her husband testified that her brother born in has been living with her since his last year in high school she stated that since then she has been supporting her brother and has paid all his expenses including his education food clothing and rent petitioner testified that her brother worked in several part-time jobs during but that she did not know how much he had earned respondent introduced into evidence documents showing that petitioner’s brother filed a federal_income_tax return for in which he reported gross_income of dollar_figure we have already noted that the burden is on petitioner to establish that she is entitled to head-of-household filing_status apart from petitioner’s testimony however she did not offer any other credible_evidence that would substantiate that her home constituted the principal_place_of_abode for her brother during the year in question or that she provided more than half of his support furthermore given that petitioner’s brother earned dollar_figure during a sum in excess of the limitation amount of sec_151 he does not qualify as a dependent for whom she is entitled to a deduction under sec_151 and thus petitioner would not be entitled to file as a head_of_household even if she could substantiate the aforementioned requirements accordingly we hold that petitioner is not entitled to claim head-of-household status and the dependency_exemption c penalties sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes the failure to make a reasonable attempt to comply with provisions of the internal_revenue_code as well as any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard see sec_6662 nevertheless a taxpayer may avoid the imposition of a penalty if she is able to show that there was a reasonable_cause for and that she acted in good_faith with respect to the underpayment see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made by taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs in her federal tax returns petitioner claimed excessive schedule c and schedule a expenses that she was unable to substantiate thereby disregarding the requirements of sec_162 and sec_274 further neither the receipts petitioner submitted nor her testimony establish a business_purpose for the claimed expenses at trial petitioner failed to demonstrate that she acted in good_faith with respect to the underpayments during the years at issue accordingly we hold that petitioner is liable for accuracy-related_penalties under sec_6662 for and to reflect the foregoing decisions will be entered under rule
